Dear Mr. Attorney General:
Enclosed is a copy of an application by Mr. Alfred Meyer, Jr. for a Department of the Army permit to dredge and redeposit dredged material in navigable waters of the U.S. for a proposed land bridge, in an unnamed manmade waterway, adjacent to Lac Des Allemands, in Des Allemands, Louisiana, Section 38, T14S-R19E, in Lafourche Parish.
The proposed bridge would block a canal which the public may or may not have a right to navigate under state law. This letter is being forwarded to advise you of the permit application being considered for issuance and to provide you with an opportunity to comment on the project relative to whether or not the public has the right to passage under state law. Please respond within 30 days of the date that you receive this letter. If we do not hear from you in that period of time we may assume that you have no objection to the proposed project, and that it would not impede public access rights.
If you have any questions, the project manager, Melanie Goodman, can be reached at (504) 862-2225.
Sincerely,
                             Ronald J. Ventola Chief, Regulatory Functions Branch
Enclosure
Received September 12, 2001
APPLICATION FOR DEPARTMENT OF THE ARMY PERMIT     OMB Approval No. 0710-003 (33 C.F.R. § 325)                         Expires October 1996
Public reporting burden for this collection of information is estimated to average 5 hours per response. Including the time for reviewing instructions. searching existing data sources. gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to Departments of Defense, Washington Headquarters Service Directorate of Information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA 22202-4302; and to the Office of Management and Budget, Paperwork Reduction Project (0710-0003), Washington, DC 20503. Please DO NOT RETURN your form to either of those addresses. Completed applications must be submitted to the District Engineer having jurisdiction over the location of the proposed activity.
                          PRIVACY ACT STATEMENT
Authority 33 U.S.C. 401, Section 10:1413, Section 404. Principal Purpose: These laws require permits authorizing activities in, or affecting, navigable waters of the United States, the discharge of dredged or fill material into waters of the United States, and the transportation of dredged material for the purpose of dumping it into ocean waters. Routine Uses: Information provided on this form will be used in evaluating the application for a permit. Disclosure: Disclosure of requested information is voluntary. If information is not provided, however, the permit application cannot be processed nor can a permit be issued.
One set of original drawings or good reproducible copies which show the location and character of the proposed activity must be attached to this application (see sample drawings and instructions) and be submitted to the District Engineer having jurisdiction over the location of the proposed activity. An application that is not completed in full will be returned.
               (ITEMS 1 IHRU 4 TO BE FILLED BY THE CORPS)
1. APPLICATION NO.   2. FIELD OFFICE CODE   3. DATE RECEIVED   4. DATE APPLICATION COMPLETED
                        PO10682CK
               (ITEMS BELOW TO BE FILLED BY THE APPLICANT)

5. APPLICANTS NAME                          8. AUTHORIZED AGENTS NAME AND TITLE (an agent is not required)
   Alfred Meyer, Jr. "Bubba"                   Denise G. Matherne, Environmental/Wetland Specialist
6. APPLICANTS ADDRESS                       9. AGENTS ADDRESS
   16789 Hwy 90                                Matherne Wildlife Services
   Des Allemands, LA 70030                     105 Pine St.
   Des Allemands, LA 70030
7. APPLICANTS PHONE NOS. W/AREA CODE       10. AGENTS PHONE NOS. W/AREA CODE
   A. Residence N/A                            A. Residence N/A
   B. Business                                 B. Business (985) 758-1985
11.                        STATEMENT OF AUTHORIZATION
I hereby authorize, Denise G. Matherne to act in my behalf as my agent
in the processing of this application and to furnish, upon request.
supplemental information in support of this application.
Alfred Meyer, Jr.                                            4/16/2001
         APPLICANTS SIGNATURE                                     DATE
          NAME, LOCATION AND DESCRIPTION OF PROJECT OR ACTIVITY

12. PROJECT NAME OR TITLE (see instructions)
    Alfred Meyer, Jr. filling for home site
13. NAME OF WATERBODY. IF KNOWN            14. PROJECT STREET ADDRESS
    (if applicable)                            (if applicable)
    Private Canal
15. LOCATION OF PROJECT
  Lafourche                LA  
       COUNTY              STATE
16. OTHER LOCATION DESCRIPTIONS, IF KNOWN, (see instructions)
Sec. 39, Township 14 South, Range 19 East, Lot E-1; Subdrainage District 1 of
Lafourche Drainage District No. 6
17. DIRECTIONS TO THE SITE
In Des Allemands, LA, Lafourche Parish, LA
South side of Hwy 90
18. Nature of Activity (Description of project, include all features)
Dredge existing canal to a depth of -7 ft.; using the spoil material as fill
for the re-creation of a landbridge that will connect the applicants property
to his island in the canal. The proposed landbridge will cross a section of
abandoned canal (approximately -1 ft. deep presently). The island and the
land bridge will be filled to a height of 4.3 ft and bordered by a bulkhead.
A wharf will be constructed on the eastern end of the island (12' X 24').
After the completion of the filling the applicant will be building a home on
the site that is now referred to as the island (See Attached Drawings).
19. Project Purpose (Describe the reason or purpose of the project. See
instructions)
The project has two purposes. One is to re-connect the applicant's property
that has been divided by a canal that is no longer used. The other purpose
is to build up the land to a suitable height in which to construct a home
for the applicant and a wharf (See Attached Drawings)
  USE BLOCKS 20-22 IF DREDGED AND/OR FILL MATERIAL IS TO BE DISCHARGED

20. Reason(s) for Discharge
Dredging to improve navigation in the canal and using the spoil to build up
the land to a suitable height in which to construct a home.
21. Type(s) of Material Being Discharged and the Amount of Each Type in
Cubic Yards
± 1,867 cu. yds. Spoil
± 535 cu. yds. of hauled in top soil
22. Surface Area in Acres of Wetlands or Other Waters Filled (see instructions)
Approximately 0.5 acres of wetland filled over the existing island and
approximately 0.1 acres of water bottom filled for landbridge construction.
23. Is Any Portion of the Work Already Complete? Yes ___ No X
IF YES, DESCRIBE THE COMPLETED WORK
24. Addresses of Adjoining Property Owners, Lessees, Etc., Whose Property
Adjoins the Waterbody (if more can't be entered here, please attach a
supplemental list).
                            See Attached List

25. List of Other Certificates or Approvals/Denials Received from other
Federal, State or Local Agencies for Work Described in This Application.
AGENCY   TYPE APPROVAL*   IDENTIFICATION NUMBER   DATE APPLIED   DATE APPROVED   DATE DENIED
To the best of my knowledge the proposed activity described in my permit application
complies with and will be conducted in a manner that is consistent with the LA Coastal
Management Program.
26. Application is hereby made for a permit or permits to authorize the work
described in this application. I certify that the information in this application
is complete and accurate. I further certify that I possess the authority to
undertake the work described herein or am acting as the duly authorized agent
of the applicant.
  Alfred Meyer, Jr.         4/16/2001      Denise G. Matherne      4-19-01
SIGNATURE OF APPLICANT        DATE         SIGNATURE OF AGENT       DATE
The application must be signed by the person who desires to undertake the
proposed activity (applicant) or it may be signed by a duly authorized agent
if the statement in block 11 has been filled out and signed.
18 U.S.C. § 1001 provides that: Whoever, in any manner within the jurisdiction
of any department or agency of the United States knowingly and willfully
falsifies, conceals, or covers up any trick, scheme, or disguises a
material fact or makes any false, fictitious or fraudulent statements or
representations or makes or uses any false writing or document knowing
same to contain any false, fictitious or fraudulent statements or entry,
shall be fined not more than $10,000 or imprisoned not more than five
years or both.
 Adjoining Land Owners of Alfred Meyer, Jr.
Ms. Lily Hebert 4176 Hwy. 90 Des Allemands, LA 70030
Mr. Vince Autin 4180 Hwy. 90 Des Allemands, LA 70030
Mr. Steve Meyer 4192 Hwy. 90 Des Allemands, LA 70030
Mr. S. J. Sampey 4198 Hwy. 90 Des Allemands, LA 70030
Mr. Roger Brown 4172 Hwy. 90 Des Allemands, LA 70030
Mr. Roddy Vanacor 4234 Hwy. 90 Des Allemands, LA 70030
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 1 OF 6
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 2 OF 6
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 3 OF 6
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 4 OF 6
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 5 OF 6
PROPOSED DREDGING, FILLING, BULKHEAD, WHARF  HOUSE CONSTRUCTION IN DES ALLEMANDS, LOUISIANA BY: ALFRED MEYER, JR. SHEET 6 OF 6
January 13, 1999
Mr. Ronald J. Ventola Chief, Regulatory Branch N.O. District, Corps of Engineers P.O. Box 60267 New Orleans, LA 70160-0267
RE: WN-19-980-1017-0